NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2009-1065

                                   HIGHMARK, INC.,

                                                      Plaintiff-Appellee,

                                           v.

                 ALLCARE HEALTH MANAGEMENT SYSTEMS, INC.,

                                                      Defendant-Appellant.


        Cynthia E. Kernick, Reed Smith LLP, of Pittsburgh, Pennsylvania, argued for
plaintiff-appellee. With her on the brief were James C. Martin, Kevin S. Katona, and
Richard T. Ting.

        Steven G. Hill, Hill, Kertscher & Wharton, LLP, of Atlanta, Georgia, argued for
defendant-appellant. With him on the brief was Joseph F. Cleveland, Jr., Brackett &
Ellis, P.C., of Fort Worth, Texas.

Appealed from: United States District Court for the Northern District of Texas

Judge Terry Means
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2009-1065


                                 HIGHMARK, INC.,

                                                          Plaintiff-Appellee,

                                          v.

                 ALLCARE HEALTH MANAGEMENT SYSTEMS, INC.,

                                                        Defendant-Appellant.

                                  Judgment


ON APPEAL from the       United States District Court for the Northern District of Texas

in CASE NO(S).            4:03-CV-1384

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MICHEL, Chief Judge, NEWMAN, and DYK, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED July 13, 2009                        /s/ Jan Horbaly
                                          Jan Horbaly, Clerk